Case: 12-14185   Date Filed: 05/07/2013   Page: 1 of 2


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 12-14185
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 3:94-cr-03067-RV-mcr-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

ORLANDO ROMERO CONTRERAS,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                               (May 7, 2013)

Before HULL, PRYOR and JORDAN, Circuit Judges.

PER CURIAM:
              Case: 12-14185    Date Filed: 05/07/2013   Page: 2 of 2


      Orlando Romero Contreras appeals the denial of his motion for a further

reduction of his sentence. 18 U.S.C. § 3582(c)(2). The district court sentenced

Contreras to concurrent terms of 408 months of imprisonment for conspiring to

possess and for possessing with intent to distribute cocaine and cocaine base. 21

U.S.C. §§ 841(a)(1), 841(b)(1), 846. Later, the district court reduced Contreras’s

sentences to concurrent terms of 293 months of imprisonment. Contreras sought a

further reduction based on a fast-track program established by the Department of

Justice. We affirm.

      The district court did not err. A district court may sometimes reduce a

sentence of imprisonment when it was based on a guidelines range that has since

been lowered, United States Sentencing Guidelines Manual § 1B1.10(1)(1)–(2),

(c), but Contreras cannot obtain a reduction of his sentence based on a program

created by the Department of Justice.

      We AFFIRM the denial of Contreras’s motion to reduce his sentence.




                                         2